REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 16, the closest prior art of record, Gelbman (United States Patent No. 6,924,781) discloses an invention for smart and dumb implementations of a stand-alone, remotely updateable, remotely alterable, flexible electronic label. The electronic label provides for displaying information in connection with a mammal, non-mammal, an item or location. The label includes a display assembly having electronic ink disposed on a support, one or more antennas for sending or receiving signals corresponding to one of instructions, programs, data or selected indicia to be displayed by said display assembly, a storage element in circuit with the antenna for storing the instructions, programs, data and indicia, and one or more processors for intelligently determining the indicia to be displayed by the display assembly, for controlling and coordinating operation of the label, and for generating output signals for instructing the display assembly to display the indicia. In addition, Christensen (United States Patent No. 6,035,280) discloses an invention for generating a first time value that represents when the time cell was programmed at the time prior to the current time, based on the determined state of the time cell, and processing information about the commercial transaction using the first time value to represent when the commercial transaction occurred at the time prior to the current time. 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, in response to the determination of the 
Claims 2-7, 9-15 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 19 is analogous to claim 11, and thus is allowable for the same reasons stated above. Claims 20-21 are dependent on claim 19 and are allowable for the same reasons stated above. In addition, claim 25 is analogous to claim 11, and thus is allowable for the same reasons stated above. Claims 26-27 are dependent on claim 25 and are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/           Primary Examiner, Art Unit 3685